DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 2/19/2021 with respect to the 102 and 103 rejections of the claims found in the office action mailed on 11/19/2020 have been fully considered and are persuasive.  Therefore, the previous 102 and 103 rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Falkenstein et al. (see below).
The objections to the specification have been withdrawn based on applicant’s amendments.
The double patenting rejection is still considered proper as applicant provided no arguments against the rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-19 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,166,061. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claimed anticipate the current claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 9-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krapohl et al. (US 2013/0053840, hereinafter Krapohl) in view of Falkenstein et al. (US 2009/0248007, hereinafter Falkenstein).
Regarding claims 3, 12-14, 19 and 24, Krapohl discloses a display (considered to be 242, 244 and 246 collectively) of a flux supply unit 200 and receiving adjustable control icons/inputs at one or both of a first graphical user interface (“GUI”) section 242 or 244 or 246 and a second GUI section 242 or 244 or 246 (par. 0023-0026 and figure 2). The first GUI section 242 aligns with a first connector port 250 or 252 configured to be operatively coupled to a surgical instrument and the second GUI section 244 aligns with a second connector port 256 or 258 configured to be operatively coupled to a surgical instrument (figure 2 and par. 0024-0026). An output at one or both of the connector ports is adjusted based on the input (par. 0026). 
As seen in figure 2, the display (collectively 242, 244 and 246) is partitioned into first GUI section 242 and second GUI section 244 such that there is a border around each section and space between each section. However, Krapohl is silent as to the display being a single screen with the first and second GUI sections being graphically partitioned from each other. Attention is directed to the reference of Falkenstein, which discloses a display for an electrosurgical device (see abstract and figures 3-4), and thus is analogous art with Krapohl. Falkenstein discloses receiving, at a display 420 of a flux supply unit 410, adjustable control icons/inputs at one or both of a first (“GUI”) section 472 and a second GUI section 482 (par. 0173-0177 and figures 3-4). The first GUI section 472 is graphically produced that corresponds with a first surgical tool 470 when the first surgical tool is operatively coupled to the flux supply unit and the second GUI section 482 is graphically produced that corresponds with a second surgical tool 480 when the second surgical tool is operatively coupled to the flux supply unit (par. 0173-0177 and figures 3-4). An output at one or both of the connector ports is adjusted based on the input (par. 0173-0177). Furthermore, the display comprises a single display screen that simultaneously displays the GUI sections with graphical partitions to receive the input (figure 4 and par. 0173-0177). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to substitute single display screen with multiple GUI sections as taught by Falkenstein for the individual display screens/GUI sections of Krapohl as Falkenstein demonstrates that it would work equally well and for the same intended purpose. Additionally, using a single screen would lower production costs and time as only a single screen would need to be manufactured and installed into the device as opposed to the separate screens of Krapohl. Finally, it has been that making something integral instead of out of separate pieces is obvious, such that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Regarding claims 4, 11, and 15-18, Krapohl discloses that corresponding settings menus are displayed based on the type of instrument connected to a port. The display of a specific menu acts as an indication that a specific type of instrument (monopolar or bipolar) is attached to a connector port and communicating properly (par. 0023-0024).
Regarding claim 9, Krapohl discloses that a first user input mechanism in the form of a foot switch can be coupled to control an output at a first connector port. As described above, when connected, the corresponding controls for the foot switch will be displayed, thus indicating that it is connected (par. 0025).
Regarding claim 10, as described above, Krapohl discloses that a first user input mechanism in the form of a foot switch can be coupled to control an output at a first connector port. Krapohl is silent, however, as to including a second foot swtich to control output at the second connector port. However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this case, adding a second foot switch for the exact same purpose would not affect the overall operation of Krapohl and certainly would not result in a new or unexpected result. It would produce the same result already disclosed by Krapohl. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Krapohl to include a second foot switch.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krapohl and Falkenstein in view of Guthart et al. (US 2011/0105898, hereinafter Guthart).
Regarding claim 5, Krapohl, as described and modified above, discloses the applicant’s basic invention, including displaying information related to a surgical instrument coupled to the device. However, Krapohl is silent as to displaying information related to which arm of a surgical system a surgical instrument is mounted. However, Guthart discloses a similar device which displays icons that identify the type of instrument attached to each robotic arm (par. 0070). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Krapohl to indicate the type of instrument attached to each robotic arm, as suggested by Guthart, in order to provide the user with as much information as possible during surgery to improve safety and efficacy of the procedure (par. 0013 for motivation).
Regarding claims 6-8, Krapohl discloses that the instrument includes memory that sends information about the type of instrument to the flux supply unit (par. 0023). Again, the corresponding menus would indicate the information was received.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792